UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification No. 1-3016 WISCONSIN PUBLIC SERVICE CORPORATION (A Wisconsin Corporation) 700 North Adams Street P. O. Box 19001 Green Bay, WI54307-9001 800-450-7260 39-0715160 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common stock, $4 par value, 23,896,962 shares outstanding at November 1, 2010 WISCONSIN PUBLIC SERVICE CORPORATION FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2010 TABLE OF CONTENTS Page COMMONLY USED ACRONYMS 2 FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION 5 Item 1. FINANCIAL STATEMENTS (Unaudited) 5 Condensed Consolidated Statements of Income 5 Condensed Consolidated Balance Sheets 6 Condensed Consolidated Statements of Capitalization 7 Condensed Consolidated Statements of Cash Flows 8 CONDENSED NOTES TO FINANCIAL STATEMENTS OF Wisconsin Public Service Corporation and Subsidiary 9 – 24 Page Note 1 Financial Information 9 Note 2 Cash and Cash Equivalents 9 Note 3 Risk Management Activities 9 Note 4 Restructuring Expense 11 Note 5 Short-Term Debt and Lines of Credit 11 Note 6 Asset Retirement Obligations 12 Note 7 Income Taxes 12 Note 8 Commitments and Contingencies 13 Note 9 Guarantees 19 Note 10 Employee Benefit Plans 19 Note 11 Stock-Based Compensation 19 Note 12 Variable Interest Entities 20 Note 13 Fair Value 21 Note 14 Miscellaneous Income 22 Note 15 Regulatory Environment 23 Note 16 Segments of Business 23 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 – 39 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 41 PART II. OTHER INFORMATION 42 Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 6. Exhibits 42 Signature 43 Page EXHIBIT INDEX 44 12 Computation of Ratio of Earnings to Fixed Charges andRatioof Earnings to Fixed Charges and Preferred Stock Dividend Requirements Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for Wisconsin Public Service Corporation Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for Wisconsin Public Service Corporation 32 Written Statement of the Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 for Wisconsin Public Service Corporation Commonly Used Acronyms AFUDC Allowance for Funds Used During Construction ASC Accounting Standards Codification ASU Accounting Standards Update ATC American Transmission Company LLC EPA United States Environmental Protection Agency FASB Financial Accounting Standards Board GAAP United States Generally Accepted Accounting Principles IBS Integrys Business Support, LLC IRS United States Internal Revenue Service MISO Midwest Independent Transmission System Operator, Inc. MPSC Michigan Public Service Commission N/A Not Applicable NYMEX New York Mercantile Exchange PSCW Public Service Commission of Wisconsin SEC United States Securities and Exchange Commission SFAS Statement of Financial Accounting Standards WDNR Wisconsin Department of Natural Resources WPS Wisconsin Public Service Corporation WRPC Wisconsin River Power Company -2- Forward-Looking Statements In this report, WPS and its subsidiary make statements concerning expectations, beliefs, plans, objectives, goals, strategies, and future events or performance.Such statements are "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.Forward-looking statements are subject to assumptions and uncertainties; therefore, actual results may differ materially from those expressed or implied by such forward-looking statements.Although WPS and its subsidiary believe that these forward-looking statements and the underlying assumptions are reasonable, they cannot provide assurance that such statements will prove correct. Forward-looking statements include, among other things, statements concerning management's expectations and projections regarding earnings, regulatory matters, fuel costs, sources of electric energy supply, coal and natural gas deliveries, remediation costs, environmental and other capital expenditures, liquidity and capital resources, trends, estimates, completion of construction projects, and other matters. Forward-looking statements involve a number of risks and uncertainties.Some risks that could cause results to differ from any forward-looking statement include those described in Item 1A of WPS's Annual Report on Form 10-K for the year ended December 31, 2009, as may be amended or supplemented in Part II, Item 1A of WPS’s subsequently filed Quarterly Reports on Form 10-Q (including this report).Other factors include: ● Resolution of pending and future rate cases and negotiations (including the recovery of deferred costs) and other regulatory decisions impacting WPS; ● The individual and cumulative impact of recent and future federal and state regulatory changes, including legislative and regulatory initiatives regarding deregulation and restructuring of the electric and natural gas utility industries, financial reform, changes in environmental and other regulations, including but not limited to, greenhouse gas emissions, energy efficiency mandates, renewable energy standards, and reliability standards, and changes in tax and other laws and regulations to which WPS and its subsidiary are subject; ● Current and future litigation and regulatory proceedings, enforcement actions or inquiries, including but not limited to, manufactured gas plant site cleanup, third-party intervention in permitting and licensing projects, and compliance with Clean Air Act requirements at generation plants; ● The impacts of changing financial market conditions, credit ratings, and interest rates on the liquidity and financing efforts of WPS and its subsidiary; ● The risks associated with changing commodity prices (particularly natural gas and electricity) and the available sources of fuel and purchased power, including their impact on margins; ● Resolution of audits or other tax disputes with the IRS, Wisconsin Department of Revenue, Michigan Department of Treasury, or other revenue agencies; ● The effects, extent, and timing of additional competition or regulation in the markets in which WPS and its subsidiary operate; ● Investment performance of employee benefit plan assets and the related impact on future funding requirements; ● Changes in technology, particularly with respect to new, developing, or alternative sources of generation; ● Effects of and changes in political and legal developments, as well as economic conditions and the related impact on customer demand; ● Potential business strategies, including acquisitions and construction or disposition of assets or businesses, which cannot be assured to be completed timely or within budgets; ● The direct or indirect effects of terrorist incidents, natural disasters, or responses to such events; ● The effectiveness of risk management strategies, the use of financial and derivative instruments, and the ability to recover costs from customers in rates associated with the use of those strategies and financial and derivative instruments; ● The risk of financial loss, including increases in bad debt expense, associated with the inability of WPS's and its subsidiary's counterparties, affiliates, and customers to meet their obligations; ● Customer usage, weather and other natural phenomena, in particular the effect of weather on natural gas and electricity sales after certain limits have been exceeded under the decoupling mechanisms at WPS; ● Contributions to earnings by non-consolidated equity method and other investments, which may vary from projections; ● The effect of accounting pronouncements issued periodically by standard-setting bodies; and ● Other factors discussed elsewhere herein and in other reports filed by WPS and/or Integrys Energy Group from time to time with the SEC. -3- Except to the extent required by the federal securities laws, WPS and its subsidiary undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. -4- PART I. FINANCIAL INFORMATION Item 1. Financial Statements WISCONSIN PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30 September 30 (Millions) Operating revenues Electric $ Natural gas Total operating revenues Electric production fuels Purchased power Natural gas purchased for resale Operating and maintenance expense Depreciation and amortization expense Taxes other than income taxes Operating income Miscellaneous income Interest expense ) Other expense ) Income before taxes Provision for income taxes Net income Preferred stock dividend requirements Net income attributed to common shareholder $ The accompanying condensed notes are an integral part of these statements. -5- WISCONSIN PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30 December 31 (Millions) Assets Cash and cash equivalents $ $ Accounts receivable and accrued unbilled revenues, net of reserves of $4.8 and $5.0, respectively Receivables from related parties Inventories Assets from risk management activities Regulatory assets Materials and supplies, at average cost Prepaid federal income tax Prepaid gross receipts tax Other current assets Current assets Property, plant, and equipment, net of accumulated depreciation of $1,244.0 and $1,182.0, respectively Regulatory assets Receivables from related parties Goodwill Other long-term assets Total assets $ $ Liabilities and Shareholders' Equity Short-term debt $ $ Current portion long-term debt - Accounts payable Payables to related parties Liabilities from risk management activities Regulatory liabilities Customer credit balances Acrrued taxes Accrued interest Other current liabilities Current liabilities Long-term debt to parent Long-term debt Deferred income taxes Deferred investment tax credits Regulatory liabilities Environmental remediation liabilities Pension and other postretirement benefit obligations Payables to related parties Other long-term liabilities Long-term liabilities Commitments and contingencies Preferred stock - $100 par value; 1,000,000 shares authorized; 511,882 shares issued and outstanding Common stock - $4 par value; 32,000,000 shares authorized; 23,896,962 shares issued and outstanding Additional paid-in capital Retained earnings Total liabilities and shareholder's equity $ $ The accompanying condensed notes are an integral part of these statements. -6- WISCONSIN PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CAPITALIZATION (Unaudited) September 30 December 31 (Millions, except share amounts) Common stock equity Common stock - $4 par value; 32,000,000 shares authorized; 23,896,962 shares outstanding $ $ Additional paid-in capital Retained earnings Total common stock equity Preferred stock Cumulative; $100 par value; 1,000,000 shares authorized with no mandatory redemption - Series Shares Outstanding % Total preferred stock Long-term debt to parent Series Year Due % % Total long-term debt to parent Long-term debt First Mortgage Bonds Series Year Due % Senior Notes Series Year Due % Total First Mortgage Bonds and Senior Notes Unamortized discount on long-term debt, net ) ) Total Current portion ) - Total long-term debt Total capitalization $ $ The accompanying condensed notes are an integral part of these statements. -7- WISCONSIN PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASHFLOWS (Unaudited) Nine Months Ended September 30 (Millions) Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization expense Recoveries and refunds of regulatory assets and liabilities Deferred income taxes and investment tax credit Bad debt expense Pension and other postretirement expense Pension and other postretirement contributions ) ) Equity income, net of dividends ) ) Other ) ) Changes in working capital Collateral on deposit ) Accounts receivable and accrued unbilled revenue Inventories ) Prepaid federal income taxes ) Other current assets Accounts payable ) ) Other current liabilities ) Net cash provided by operating activities Investing Activities Capital expenditures ) ) Proceeds from sale of property, plant, and equipment Other Net cash used for investing activities ) ) Financing Activities Short-term debt, net ) ) Payments of long-term debt ) ) Dividends to parent ) ) Return of capital to parent ) ) Preferred stock dividends ) ) Other Net cash used for financing activities ) ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying condensed notes are an integral part of these statements. -8- WISCONSIN PUBLIC SERVICE CORPORATION AND SUBSIDIARY CONDENSED NOTES TO FINANCIAL STATEMENTS September30, 2010 NOTE1FINANCIAL INFORMATION The condensed consolidated financial statements of WPS have been prepared pursuant to the rules and regulations of the SEC for Quarterly Reports on Form 10-Q and in accordance with GAAP.Accordingly, these condensed consolidated financial statements do not include all of the information and footnotes required by GAAP for annual financial statements.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes in the WPS Annual Report on Form 10-K for the year ended December31, 2009. The condensed consolidated financial statements are unaudited, but, in management's opinion, include all adjustments (which, unless otherwise noted, include only normal recurring adjustments) necessary for a fair presentation of such financial statements.Financial results for this interim period are not necessarily indicative of results that may be expected for any other interim period or for the year ending December31,2010. NOTE2CASH AND CASH EQUIVALENTS Short-term investments with anoriginal maturity of three months or less are reported as cash equivalents. The following is supplemental disclosure to the WPS Condensed Consolidated Statements of Cash Flows: Nine Months Ended September30 (Millions) Cash paid for interest $ $ Cash paid (received) for income taxes ) Construction costs funded through accounts payable and treated as non-cash investing activities totaled $4.2million and $17.6million at September30, 2010, and 2009, respectively. NOTE3RISK MANAGEMENT ACTIVITIES WPS uses derivative instruments to manage commodity costs.None of these derivatives are designated as hedges for accounting purposes.The derivatives include financial contracts (NYMEX futures and options), and financial transmission rights used by the electric utility segment to manage electric transmission congestion costs.The NYMEX futures and options are used by both the electric and natural gas utility segments to mitigate the risks associated with the market price volatility of natural gas costs and the costs of gasoline and diesel fuel used by WPS's utility vehicles. WPS identified additional classes of risk management assets and liabilities as a result of the implementation of FASB ASU 2010-06, "Fair Value Measurements and Disclosures (Topic 820), Improving Disclosures about Fair Value Measurements."As required, this ASU was only applied for disclosures beginning in the quarter ended March 31, 2010, and, therefore, prior periods do not reflect the expanded disclosure requirements. -9- The following tables show WPS's assets and liabilities from risk management activities. Balance Sheet September30, 2010 (Millions) Presentation * Assets Liabilities Financial transmission rights Current $ $ Natural gas contracts Current Petroleum product contracts Current - Total commodity contracts Current $ $ * All derivatives are recognized on the balance sheet at their fair value unless they qualify for the normal purchases and sales exception.WPS continually assesses its contracts designated as normal and will discontinue the treatment of these contracts as normal if the required criteria are no longer met.Assets and liabilities from risk management activities are classified as current or long-term based upon the maturities of the underlying contracts. Balance Sheet December31, 2009 (Millions) Presentation * Assets Liabilities Commodity contracts Current $ $ * All derivatives are recognized on the balance sheet at their fair value unless they qualify for the normal purchases and sales exception.WPS continually assesses its contracts designated as normal and will discontinue the treatment of these contracts as normal if the required criteria are no longer met.Assets and liabilities from risk management activities are classified as current or long-term based upon the maturities of the underlying contracts. Derivative instruments are entered into in accordance with the terms of the risk management plans approved by WPS's Board of Directors and by the PSCW or the MPSC.Most energy-related physical and financial derivatives at WPS qualify for regulatory deferral.These derivatives are marked to fair value; the resulting risk management assets are offset with regulatory liabilities or decreases to regulatory assets, and risk management liabilities are offset with regulatory assets or decreases to regulatory liabilities.Management believes any gains or losses resulting from the eventual settlement of these derivative instruments will be refunded to or collected from customers in rates. The tables below show the unrealized gains (losses) recorded related to derivatives at WPS. (Millions) Financial Statement Presentation Three Months Ended September30 Nine Months Ended September30 Financial transmission rights Balance Sheet – Regulatory assets (current) $ $ Financial transmission rights Balance Sheet – Regulatory liabilities (current) ) ) Natural gas contracts Balance Sheet – Regulatory assets (current) ) ) Natural gas contracts Balance Sheet – Regulatory assets (long-term) - Natural gas contracts Balance Sheet – Regulatory liabilities (current) - ) Natural gas contracts Income Statement – Natural gas purchased for resale ) ) Petroleum product contracts Income Statement – Operating and maintenance expense - ) (Millions) Financial Statement Presentation Three Months Ended September30 Nine Months Ended September30 Commodity contracts Balance Sheet – Regulatory assets (current) $ $ Commodity contracts Balance Sheet – Regulatory assets (long-term) Commodity contracts Balance Sheet – Regulatory liabilities (current) ) Commodity contracts Income Statement – Natural gas purchased for resale -10- WPS had the following notional volumes of outstanding derivative contracts: September30, 2010 December31, 2009 Commodity Purchases Other Transactions Purchases Other Transactions Natural gas (millions of therms) N/A N/A Financial transmission rights(millions of kilowatt-hours) N/A N/A Petroleum products (barrels) N/A N/A The following table shows WPS's cash collateral positions: (Millions) September30, 2010 December31, 2009 Cash collateral provided to others $ $ NOTE4RESTRUCTURING EXPENSE In an effort to permanently remove costs from its operations, Integrys Energy Group developed a plan at the end of 2009 that included a reduction in the workforce supporting WPS as well as Integrys Energy Group’s other subsidiaries.The following table summarizes the activity related to restructuring costs incurred in connection with this plan: (Millions) Three Months Ended September30, 2010 Nine Months Ended September30, 2010 Accrued restructuring costs at beginning of period $ $ Add: Adjustments to accrual during the period ) * Deduct: Cash payments Deduct: Payments to IBS for allocated restructuring costs ) Accrued restructuring costs at end of period $ $ * $0.3million of these restructuring costs were billed to certain companies in accordance with provisions in the operating agreements with these companies that allow WPS to recover a portion of its administrative and general expenses. NOTE5SHORT-TERM DEBT AND LINES OF CREDIT WPS's outstanding short-term borrowings consisted of sales of commercial paper and short-term notes. (Millions, except percentages) September30, 2010 December31, 2009 Commercial paper outstanding - $ Average discount rate on outstanding commercial paper - % Short-term notes payable outstanding $ $ Average interest rate on outstanding short-term notes payable % % The table below presents WPS's average amount of short-term borrowings outstanding based on daily outstanding balances during the nine months ended September30: (Millions) Average amount of commercial paper outstanding $ $ Average amount of short-term notes payable outstanding -11- WPS manages its liquidity by maintaining adequate external financing commitments.The information in the table below relates to WPS's short-term debt, lines of credit, and remaining available capacity: (Millions) Maturity September30, 2010 December31, 2009 Revolving credit facility (1) 04/23/13 $ $ - Revolving credit facility (2) 06/02/10 - Revolving short-term notes payable 11/13/10 Total short-term credit capacity Less: Letters of credit issued inside credit facilities Loans outstanding under credit agreements and notes payable Commercial paper outstanding - Available capacity under existing agreements $ $ In April 2010, WPS entered into a new revolving credit agreement to provide support for its commercial paper borrowing program. This facility was replaced with a new revolving credit agreement in April 2010.Upon entering into the new agreement, the maturing facility was terminated. At September30, 2010, WPS was in compliance with all financial covenants related to outstanding short-term debt.WPS's revolving credit agreement contains financial and other covenants, including but not limited to, a requirement to maintain a debt to total capitalization ratio not to exceed 65%, excluding non-recourse debt.Failure to meet these covenants beyond applicable grace periods could result in accelerated due dates and/or termination of the agreement. NOTE6ASSET RETIREMENT OBLIGATIONS The following table shows changes to the asset retirement obligations of WPS through September30,2010.All asset retirement obligations are recorded as other long-term liabilities on the Condensed Consolidated Balance Sheets. (Millions) Asset retirement obligations at December31, 2009 $ Accretion Asset retirement obligations at September30, 2010 $ NOTE7INCOME TAXES WPS's effective tax rate for the three and nine months ended September30, 2010, was 33.3% and 36.1%, respectively.The effective tax rate for the three and nine months ended September30, 2009, was 35.0% and 35.1%, respectively. WPS calculates its provision for income taxes based on an interim effective tax rate that reflects its projected annual effective tax rate before certain discrete items. The effective tax rate for the three months ended September30, 2010, was lower than the federal tax rate of 35%, primarily due to wind production tax credits, partially offset by state income taxes. The effective tax rate for the nine months ended September30, 2010, was higher than the federal tax rate of 35%, primarily due to the elimination of the deductibility of prescription drug payments to retirees, to the extent those payments will be offset by the receipt of the Medicare Part D subsidy, as mandated in the federal Patient Protection and Affordable Care Act and Health Care and Education Reconciliation Act of 2010 (HCR).As a result of the legislation, WPS expensed $4.5million of deferred income tax benefits during the first quarter of 2010, which were previously recognized as a reduction in provision for income -12- taxes.Also contributing to the higher effective tax rate in 2010 as compared with the federal tax rate of 35% was the impact of state income taxes.These increases were partially offset by wind production tax credits. For the three months ended September30, 2010, there was no significant change in WPS’s liability for unrecognized tax benefits.For the nine months ended September30, 2010, WPS’s liability for unrecognized tax benefits decreased $3.8million, a result of favorable IRS examination activity. NOTE8COMMITMENTS AND CONTINGENCIES General Amounts ultimately paid as penalties, or eventually determined to be paid in lieu of penalties, may not be deductible for income tax purposes. Commodity Purchase Obligations and Purchase Order Commitments WPS routinely enters into long-term purchase and sale commitments that have various quantity requirements and durations.WPS has obligations to distribute and sell electricity and natural gas to their customers and expects to recover costs related to these obligations in future customer rates. The obligations described below were as of September30, 2010. ● WPS's electric utility segment had obligations of $191.8million related to coal supply and transportation that extend through 2016, obligations of $1,074.4million for either capacity or energy related to purchased power that extend through 2028, and obligations of $9.8million for other commodities that extend through 2013. ● WPS's natural gas utility segment has obligations of $399.5million related to natural gas supply and transportation contracts that extend through 2024. ● WPS also has commitments of $175.2million in the form of purchase orders issued to various vendors that relate to normal business operations, including construction projects. Environmental Clean Air Act New Source Review Issues Westonand Pulliam Plants: On November 18, 2009, the EPA issued a Notice of Violation (NOV) to WPS alleging violations of the New Source Review requirements of the Clean Air Act (CAA).Specifically, the allegations relate to requirements for certain projects undertaken at Pulliam and Westonfrom 1994 to 2009.WPS has evaluated the NOV and has met with the EPA on several occasions and exchanged proposals related to a possible resolution.WPS continues to review the allegations but is currently unable to predict the impact on its condensed consolidated financial statements. On May 20, 2010, WPS received from the Sierra Club a Notice of Intent (NOI) to file a civil lawsuit based on allegations and violations of the CAA at the Westonand Pulliam generation stations.WPS has entered into a Standstill Agreement with the Sierra Club and has had discussions with the Sierra Club in conjunction with the EPA related to possible resolution.However, WPS is currently unable to predict the impact on its condensed consolidated financial statements. Columbia Plant: On October 10, 2009, WPS, along with its co-owners, received from the Sierra Club an NOI to file a civil lawsuit based on allegations that major modifications were made at the Columbia generation station without complying with the CAA.Specifically, the allegations suggest that Prevention of Significant Deterioration (PSD) permits that imposed Best Available Control Technology (BACT) limits on emissions should have been obtained for the Columbia generation station, which is jointly owned by Wisconsin -13- Power and Light (WP&L), Madison Gas and Electric Company (MG&E), and WPS, and operated by WP&L.The NOI also covers similar allegations related to another generation station solely owned by WP&L. WP&L, on behalf of itself and the joint owners, sent a Notice of Deficiency to the Sierra Club regarding the NOI.In response, the Sierra Club filed a Supplemental NOI on December14, 2009, purporting to correct the deficiencies.The parties exchanged initial proposals regarding resolution.On September9, 2010, the Sierra Club filed suit against WP&L in the Federal Court for the Western District of Wisconsin related to one project identified in the NOI for the Columbia plant.WPS is reviewing the allegations in the lawsuit but is currently unable to predict the impact on its condensed consolidated financial statements. Edgewater Plant: On December11, 2009, WPS, along with its co-owners, received from the Sierra Club a copy of an NOI to file a civil lawsuit against the EPA based on the EPA's failure to take actions against the co-owners and operator of the Edgewater generation station based upon allegations of failure to comply with the CAA.Specifically, the allegations suggest that PSD permits that imposed BACT limits on emissions from the facilities should have been obtained for Edgewater.Edgewater is jointly owned by WP&L (Units 3, 4, and 5), Wisconsin Electric (Unit 5), and WPS (Unit 4) and operated by WP&L.The parties are in the process of analyzing the Sierra Club's actions.WPS is currently unable to predict the impact on its condensed consolidated financial statements. On December21, 2009, WPS, along with its co-owners, received from the Sierra Club an NOI to file a civil lawsuit based on allegations that major modifications were made at the Edgewater generation station without complying with the PSD and Title V Operating Permit requirements of the CAA.Specifically, the allegations suggest that PSD permits that imposed BACT limits on emissions from the facilities should have been obtained for Edgewater.The parties are in the process of analyzing the allegations and have had discussions with the Sierra Club.In September2010, the Sierra Club filed suit against WP&L regarding Edgewater.WPS is currently unable to predict the impact on its condensed consolidated financial statements. Columbia and Edgewater Plants: On December14, 2009, the EPA issued an NOV to WP&L relative to its Nelson Dewey Plant and to WP&L and the other joint owners of the Columbia and Edgewater generation stations alleging violations of New Source Review requirements of the CAA for certain projects undertaken at those plants.WP&L is the operator of these plants and, along with the joint owners, has met with the EPA and exchanged proposals related to a possible resolution.WPS is currently unable to predict the impact on its condensed consolidated financial statements. EPA Settlements with Other Utilities: In response to the EPA's CAA enforcement initiative, several utilities elected to settle with the EPA, while others are in litigation.The fines and penalties (including the cost of supplemental environmental projects) associated with settlements involving comparably-sized facilities to Weston and Pulliam range between $7million and $30million.The regulatory interpretations upon which the lawsuits or settlements are based may change based on future court decisions made in the pending litigation. If it were ultimately determined in the actions identified above that historic projects at WPS's Pulliam and Westonplants required either a state or federal CAA permit, WPS may, under the applicable statutes, be required, in order to resolve any such claim, to: ● shut down any unit found to be operating in non-compliance, ● install additional pollution control equipment and/or impose emission limitations, ● pay a fine, and/or ● conduct a supplemental environmental project. In addition, under the CAA, citizen groups may pursue a claim. -14- WestonAir Permits In November2004, the Sierra Club filed a petition with the WDNR under Section285.61 of the Wisconsin Statutes seeking a contested case hearing on the construction permit issued for the Weston4 generation station, which was a necessary predicate to plant construction under the pertinent air emission regulations (hereinafter referred to as the "Weston4 air permit").In February2006, the administrative law judge affirmed the Weston4 air permit with changes to the emission limits for sulfur dioxide and nitrogen oxide from the coal-fired boiler and particulate from the cooling tower.The changes, which were implemented by the WDNR in a revised permit issued on March28, 2007, set limits that were more stringent than those originally set by the WDNR (hereinafter referred to as the "March28, 2007 permit language"). On April27, 2007, the Sierra Club filed a second petition requesting a contested case hearing regarding the March28, 2007 permit language, which was granted by the WDNR.Both parties subsequently moved for summary judgment.In a decision issued on November8, 2007, the administrative law judge granted WPS's motion for summary judgment in that proceeding, upholding the March28, 2007 permit language.The Sierra Club filed petitions with the Dane County Circuit Court on April27, 2007, and November14,2007, for judicial review of the Weston4 air permit and the underlying proceedings before the administrative law judge.These two judicial review proceedings were consolidated by the court.On February 12, 2009, the court upheld the administrative law judge's final order, which affirmed the WDNR's actions.The Sierra Club appealed this decision.On May 13, 2010, the Wisconsin Court of Appeals issued a ruling affirming that the WDNR’s decisions on BACT, sulfur dioxide, and nitrogen oxide were reasonable.One issue, visible emissions, was sent back to the WDNR for further proceedings.The WDNR and WPS filed a Motion for Clarification on the issue of further proceedings on the visibility issue.The Court of Appeals withdrew its May 13, 2010 decision, and on June24, 2010, it reaffirmed its decision on all other matters but clarified the visibility issue and directed the WDNR to reopen the permit and establish specific visibility limits.In July 2010, the WDNR, WPS, and the Sierra Club filed Petitions for Review with the Wisconsin Supreme Court.WPS and the WDNR objected to the Sierra Club’s Petition.To date, no action has been taken by the Supreme Court.WPS is currently unsure how the Supreme Court will respond. These activities did not stay the construction and startup of the Weston4 facility or the administrative law judge's decision on the Weston4 air permit.WPS believes that it has substantial defenses to the Sierra Club's challenges.Until the Sierra Club's challenges are finally resolved, WPS will not be able to make a final determination of the probable impact, if any, of compliance with any changes to the Weston4 air permit on its future costs. In December2008, an NOV was issued to WPS by the WDNR alleging various violations of the air permits for Weston4, as well as Weston1 and 2.The alleged violations include an exceedance of the carbon monoxide and volatile organic compound limits at Weston4, exceedances of the hourly sulfur dioxide limit in ten three-hour periods during startup/shutdown and during one separate event at Weston4, and two that address baghouse operation at Weston1 and 2.On July22, 2009, an NOV was issued to WPS by the WDNR alleging violations of the opacity limits during two six-minute periods (one each at Weston2 and 4) and of the sulfur dioxide average limit during one three-hour period at Weston4. An NOV was issued to WPS in September2009 relating to one event involving baghouse operation at Weston1 and 2 that occurred in December2008.A fourth NOV was issued on December14, 2009, for a clerical error involving pages missing from a quarterly report.Corrective actions have been taken for the events in the four NOVs.An enforcement conference was held on January7, 2009, for the December2008 NOV and on August 26, 2009, for the July2009 NOV.Discussions with the WDNR on the severity classification of the events continue.Management believes it is very likely that the WDNR will refer the NOVs to the state Justice Department for enforcement.Management does not believe that these matters will have a material adverse impact on the condensed consolidated financial statements of WPS. In early November2006, it came to the attention of WPS that previous ambient air quality computer modeling done by the WDNR for the Westonfacility (and other nearby air sources) did not take into account the emissions from the existing Weston3 facility for purposes of evaluating air quality increment -15- consumption under the required PSD.WPS believes it has undertaken and completed corrective measures to address any identified modeling issues and anticipates issuance of a revised Title V permit that will resolve this issue.WPS currently is not able to make a final determination of the probable cost impact of this issue, if any. Pulliam Air Permit The renewal of the Title V air permit for the Pulliam generating station was issued by the WDNR on April30, 2009.On June28, 2010, the EPA issued an order granting the Sierra Club’s petition to object to the Title V permit.The order directs the WDNR to respond to the comments raised by the Sierra Club in its Petition (filed June25, 2009).WPS has been working with the WDNR to address the order. On October 22, 2010, WPS received from the Sierra Club a copy of an NOI to file a civil lawsuit against the EPA based on what the Sierra Club alleges to be the EPA's unreasonable delay in performing its duties related to the grant or denial of the Pulliam Title V permit. Integrys Energy Group is reviewing all these allegations but is currently unable to predict the impact on its condensed consolidated financial statements. Columbia Air Permit The renewal of the Title V air permit for the Columbia generation station, jointly owned by WP&L, MG&E, and WPS and operated by WP&L, was issued by the WDNR on September2, 2008.On October 8, 2009, the EPA issued an order objecting to the Title V air permit.The order responds to a petition filed by the Sierra Club and determined that a project in 2006 to replace the economizer, final superheater, and related components on Unit 1 should have been permitted as a "major modification."The order directed the WDNR to resolve the EPA's objections within 90 days and "terminate, modify, or revoke and reissue" the Title V permit accordingly.On September22, 2010, the WDNR issued a draft permit.The parties are evaluating all options, including a challenge to the permit. On July 14, 2010, WPS, along with its co-owners, received from the Sierra Club a copy of an NOI to file a civil lawsuit against the EPA based on what the Sierra Club alleges to be the EPA's unreasonable delay in performing its duties related to the granting or denial of the Title V permit. Specifically, they allege that the EPA has failed to take actions against the WDNR for its failure to take action regarding the Title V permit as ordered by the EPA. WPS is reviewing all these allegations but is currently unable to predict the impact on its condensed consolidated financial statements. Mercury and Interstate Air Quality Rules Mercury The State of Wisconsin's mercury rule, Chapter NR 446, requires a 40% reduction from the 2002 through 2004 baseline mercury emissions in Phase I, beginning January1,2010, through the end of 2014.In Phase II, which begins in 2015, electric generating units above 150megawatts will be required to reduce mercury emissions by 90%.Reductions can be phased in and the 90% target can be delayed until 2021 if additional sulfur dioxide and nitrogen oxide reductions are implemented.By 2015, electric generating units above 25megawatts but less than 150megawatts must reduce their mercury emissions to a level defined by the BACT rule.As of September30, 2010, WPS estimates capital costs of approximately $20million for Phase I and Phase II, which includes estimates for both wholly owned and jointly owned plants, to achieve the required reductions.The capital costs are expected to be recovered in future rate cases.Because of the vacatur of the federal mercury control and monitoring rule in February 2008, the EPA is reviewing options for a new rulemaking to address hazardous air pollutants, including mercury, and is expected to issue a draft rule in 2011. -16- Sulfur Dioxide and Nitrogen Oxide The EPA issued the Clean Air Interstate Rule (CAIR) in 2005.CAIR was originally intended to reduce sulfur dioxide and nitrogen oxide emissions from utility boilers located in 29 states, including Wisconsin, Michigan, Pennsylvania, and New York.The first phase of CAIR required about a 50% reduction beginning in 2009 for nitrogen oxide and beginning in 2010 for sulfur dioxide.The second phase required about a 65% reduction in emissions of both pollutants by 2015.The State of Wisconsin's rule to implement CAIR, which incorporates the cap and trade approach, has been forwarded to the EPA for final review. On July11, 2008, the U.S. Court of Appeals issued a decision vacating CAIR, the EPA appealed, and in December2008, the Court of Appeals reversed the CAIR vacatur and CAIR was reinstated.The Court of Appeals directed the EPA to address the deficiencies noted in its July 11, 2008 ruling, and the EPA issued a draft CAIR replacement rule for comment on July 6, 2010.As a result of the Court of Appeals' decision, CAIR is in place for 2010.WPS has not acquired any nitrogen oxide allowances for vintage years beyond 2010 other than those allocated by the EPA and does not expect any material impact as a result of the vacatur and subsequent reinstatement of CAIR.WPS will continue to evaluate the impacts of any subsequent rulemaking. Due to the reinstatement of CAIR units affected by the Best Available Retrofit Technology (BART) rule are considered in compliance with BART for sulfur dioxide and nitrogen oxide emissions.Although particulate emissions also contribute to visibility impairment, the WDNR’s modeling has shown the impairment to be so insignificant that additional capital expenditures on controls are not warranted. For planning purposes, it is still assumed that additional sulfur dioxide and nitrogen oxide controls will be needed on existing units.The installation of any controls will need to be scheduled as part of WPS's long-term maintenance plan for its existing units.As such, controls may need to be installed before 2015. On a preliminary basis, and assuming controls are still required, WPS estimates capital costs of $453million, which includes estimates for both wholly owned and WPS’s share of jointly owned plants, in order to meet an assumed 2015 compliance date.This estimate is based on costs of current control technology and current information regarding the final state and federal rules.The capital costs are anticipated to be recovered in future rate cases. Manufactured Gas Plant Remediation WPS operated facilities in the past at multiple sites for the purpose of manufacturing and storing manufactured gas.In connection with manufacturing and storing manufactured gas, waste materials were produced that may have resulted in soil and groundwater contamination at these sites.Under certain laws and regulations relating to the protection of the environment, WPS is required to undertake remedial action with respect to some of these materials. WPS is responsible for the environmental impacts at ten manufactured gas plant sites located in Wisconsin and Michigan.All are former regulated utility sites and are being remediated, with costs charged to existing ratepayers at WPS.WPS estimated and accrued for $74.8million of future undiscounted investigation and cleanup costs for all sites as of September30, 2010.WPS mayadjust these estimates in the future, contingent upon remedial technology, regulatory requirements, remedy determinations, and any claims of natural resource damages.WPS recorded a regulatory asset of $74.1million, which is net of insurance recoveries received of $19.4million, related to the expected recovery of both deferred expenditures and estimated future expenditures as of September30, 2010.Under current PSCW policies, WPS may not recover carrying costs associated with the cleanup expenditures. -17- WPS entered into a settlement agreement with the EPA in May 2006, transferring jurisdiction over six of the manufactured gas plant sites from the state to the EPA Superfund Alternative Sites Program.Under the EPA's program, the remedy decisions at these sites will be based on risk-based criteria typically used at Superfund sites.In addition, WPS completed the transfer of the Sheboygan Camp Marina site from state jurisdiction to the EPA in January2007.Three of WPS's manufactured gas plant sites remain under state jurisdiction. WPS is coordinating the investigation and cleanup of its manufactured gas plant sites subject to EPA jurisdiction under what is called a "multi-site" program.This program involves prioritizing the work to be done at the sites, preparation and approval of documents common to all of the sites, and utilization of a consistent approach in selecting remedies. Management believes that any costs incurred for environmental activities relating to former manufactured gas plant operations that are not recoverable through contributions from other entities or from insurance carriers have been prudently incurred and are, therefore, recoverable through rates for WPS.Accordingly, management believes that the costs incurred in connection with former manufactured gas plant operations will not have a material adverse effect on the condensed consolidated financial statements of WPS. Greenhouse Gases WPS is evaluating both the technical and cost implications that may result from future state, regional, or federal greenhouse gas regulatory programs.This evaluation indicates it is probable that any regulatory program which caps emissions or imposes a carbon tax will increase costs for WPS and its customers.The greatest impact is likely to be on fossil fuel-fired generation, with a less significant impact on natural gas storage and distribution operations.Efforts are underway within the utility industry to find a feasible method for capturing carbon dioxide from pulverized coal-fired units and to develop cleaner ways to burn coal.The use of alternate fuels is also being explored by the industry, but there are many cost and availability issues. The EPA will begin regulating greenhouse gas emissions under the Clean Air Act in 2011, unless there is a successful legal challenge that stays the rule (several lawsuits have been filed).At that time, the EPA and the states will apply the BACT requirements associated with the new source review program to new and modified larger greenhouse gas emitters.Technology to remove and sequester greenhouse gas emissions is not commercially available at scale, hence, the EPA is considering defining BACT in terms of improvements in energy efficiency as opposed to relying on pollution control equipment.In addition, federal legislation related to greenhouse gas emissions may be enacted in the future, and efforts have been initiated to develop state and regional greenhouse gas programs, to create federal legislation to limit carbon dioxide emissions, and to create national or state renewable portfolio standards.A risk exists that such legislation or regulation will increase the cost of energy.However, WPS believes the capital expenditures being made at its generation units are appropriate under any reasonable mandatory greenhouse gas program and that future expenditures related to control of greenhouse gas emissions or renewable portfolio standards by WPS will be recoverable in rates.WPS will continue to monitor and manage potential risks and opportunities associated with future greenhouse gas legislative or regulatory actions. -18- NOTE9GUARANTEES The following table shows outstanding guarantees at WPS: Expiration (Millions) Total Amounts Committed at September30, 2010 1 to 2 Years Over 2 Years Standby letters of credit (1) $ $ $ - Other guarantee (2) - Total guarantees $ $ $ At WPS's request, financial institutions have issued standby letters of credit for the benefit of third parties that have extended credit to WPS.These amounts are not reflected on the Condensed Consolidated Balance Sheets. Issued for workers compensation coverage in Michigan.This amount is not reflected on the Condensed Consolidated Balance Sheets. NOTE10EMPLOYEE BENEFIT PLANS The following table shows the components of WPS's net periodic benefit cost: Pension Benefits Other Postretirement Benefits Three Months Nine Months Three Months Nine Months Ended Ended Ended Ended September30 September30 September30 September30 (Millions) Service cost $ Interest cost Expected return on plan assets ) Amortization of transition obligation - Amortization of prior service cost (credit) Amortization of net actuarial loss - Regulatory deferral * ) Net periodic benefit cost $ * The PSCW authorized WPS to recover its net increased 2009 pension costs and to refund its net decreased 2009 other postretirement benefit costs as part of the limited rate case re-opener for 2010.Amortization and recovery/refund of these costs will be completed by December 31, 2010. WPS records transition obligations, prior service costs (credits), and net actuarial losses that have not yet been recognized as a component of net periodic benefit cost as net regulatory assets. Contributions to the plans are made in accordance with legal and tax requirements and do not necessarily occur evenly throughout the year.For the nine months ended September30, 2010, $17.2million of contributions were made to the pension plans, and contributions made to the other postretirement benefit plans were not significant.WPS expects to contribute an additional $65.8million to its pension plans and $10.6million to its other postretirement benefit plans during the remainder of 2010. NOTE11STOCK-BASED COMPENSATION WPS employees may be granted awards under Integrys Energy Group's stock-based compensation plans.In May 2010, Integrys Energy Group's shareholders approved the 2010 Omnibus Incentive Compensation Plan (2010 Omnibus Plan).Under the provisions of the 2010 Omnibus Plan, the number of shares of stock that may be issued in satisfaction of plan awards may not exceed 3,000,000, and no more than 900,000 shares of stock can be granted as performance shares or restricted stock.No -19- additional awards will be issued under prior plans, although the plans continue to exist for purposes of the existing outstanding stock-based compensation.At September30, 2010, stock options, performance stock rights, restricted shares and restricted share units, and stock appreciation rights were outstanding under the various plans.Compensation cost associated with these awards is allocated to WPS based on the percentages used for allocation of the award recipients' labor costs. Performance stock rights, restricted shares, and restricted share units were accounted for as equity awards through June 30, 2010; however, in the third quarter of 2010, Integrys Energy Group determined that these awards should have been accounted for as liability awards due to certain changes to the deferred compensation plan approved by Integrys Energy Group's Board of Directors in the fourth quarter of 2007.In the third quarter of 2010, consistent with the guidance in the Stock Compensation Topic of the FASB ASC, Integrys Energy Group began accounting for performance stock rights, restricted shares, and restricted share units as liability awards, which are required to be recorded at fair value each reporting period.The cumulative effect of this change for WPS related to periods prior to the third quarter of 2010 was a decrease in net income attributed to common shareholder of $0.9million.Management determined that this amount was not material to prior periods or to the quarter ended September30, 2010, and recorded the cumulative effect in earnings in the third quarter of 2010. Compensation cost recognized for stock options was not significant during the three and nine months ended September30, 2010, and 2009. Compensation cost recognized for performance stock rights during the three months ended September30, 2010, was $2.3million and was not significant during the three months ended September30, 2009.Compensation cost recorded for performance stock rights during the nine months ended September30, 2010, and 2009, was $3.3million and $1.2million, respectively. Compensation cost recognized for restricted share and restricted share unit awards during the three months ended September30, 2010, was $2.1million and was not significant during the three months ended September30, 2009.Compensation cost recognized for these awards during the nine months ended September30, 2010, and 2009, was $3.2million and $1.2million, respectively. NOTE12VARIABLE INTEREST ENTITIES Effective January 1, 2010, WPS implemented SFAS No. 167, "Amendments to FASB Interpretation No. 46 (R)" (now incorporated as part of the Consolidation Topic of the FASB ASC).WPS has a variable interest in an entity through a power purchase agreement relating to the cost of fuel.Thisagreement contains a tolling arrangement in which WPS supplies the scheduled fuel and purchases capacity and energy from the facility.This contract expires in 2016.As of September30, 2010 and December 31, 2009, WPS had approximately 500 megawatts of capacity available under this agreement. WPS evaluated this variable interest entity for possible consolidation.In this case, WPS has considered which interest holder has the power to direct the activities that most significantly impact the economics of the variable interest entity; this interest holder is considered the primary beneficiary of the entity and is required to consolidate the entity.For a variety of reasons, including qualitative factors such as the length of the remaining term of the contracts compared with the remaining lives of the plants and the fact that WPS does not have the power to direct the operations and maintenance of the facilities.WPS determined it is not the primary beneficiary of this variable interest entity. At September30, 2010, the assets and liabilities on the Condensed Consolidated Balance Sheets that related to the involvement with this variable interest entity pertained to working capital accounts and represented the amounts owed by WPS for current deliveries of power.WPS has not provided or guaranteed any debt or equity support, liquidity arrangements, performance guarantees, or other commitments associated with this contract.There is no significant potential exposure to loss as a result of its involvement with the variable interest entity. -20- NOTE13FAIR VALUE Fair Value Measurements WPS identified additional classes of risk management assets and liabilities as a result of the implementation of FASB ASU 2010-06, "Fair Value Measurements and Disclosures (Topic 820), Improving Disclosures about Fair Value Measurements."As required, this ASU was only applied for the disclosures beginning in the quarter ended March 31, 2010, and, therefore, prior periods do not reflect the expanded disclosure requirements. The following tables show WPS's assets and liabilities that were accounted for at fair value on a recurring basis, categorized by levelwithin the fair value hierarchy. September30, 2010 (Millions) Level1 Level2 Level3 Total Risk management assets Financial transmission rights $
